DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the Amendment filed on 04/29/2022. Claims 1 and 9 are amended. Claims 15-20 are newly added. Claims 1-20 are presented for examination. Claims 1-20 are pending.
The IDS filed on 04/29/2022 has been considered.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
As per claims 1 and 9, the specification of the current invention does not explicitly provide written description for newly added limitation “without performing erase or verify operation on other blocks of the memory system”. Therefore, the claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.
All dependent claims are rejected as having the same deficiencies as the claims they depend from.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 7, and 9-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (US Pub. 20080025100).
As per claims 1 and 9, Lee discloses a system comprising: 
a controller (See Fig. 2, erasing controller 140); 
a memory system having one or more memory devices (See Fig. 2, the memory device in Fig 2); and 
firmware having stored instructions, executable by the controller, to operate on the one or more memory devices, the instructions including operations to (See paragraphs 0032-0033, wherein the operations performed by the controller are running by the firmware instructions):
generate a set of initial parameters for erasing multiple blocks of memory of the one or more memory devices (See Fig. 2, voltage generate 150, bank selector 160, and paragraphs 0032-0033, wherein the parameters such as voltage, bank, and blocks have to be generated prior to applying the voltage and selecting a correct bank and block the operations); and
perform, using the set of initial parameters, an erase and verify operation on the multiple blocks by sequentially erasing and verifying each block of the multiple blocks, without performing erase or verify operation on other blocks of the memory system, in response to reception by the controller of a command to perform the erase and verify operation on the multiple blocks. See Fig 2 and paragraph 0032-0033, wherein each block of Block<0> to Block<15> of multiple blocks 110, in a memory bank, is sequentially erase and verify responsive to the command. See paragraph 0029, wherein the row address corresponding block 0 to block 15 are incremented to be selected for a sequential erase and verify operation. It is noted that the limitation “without performing erase or verify operation on other blocks of the memory system” is a negative limitation. Since the operation only performs on block 0 to block 15, no other blocks are affected by the operation.

As per claims 2 and 10, Lee discloses the system of claim 1, wherein the operations to generate the set of initial parameters include an identification of a first block of contiguous blocks as a starting block to erase and verify the multiple blocks and an identification of a second block of the contiguous blocks as an ending block in erasure and verification of the multiple blocks. See paragraph 0029, wherein a starting row in selected as starting block to erase and verify and the row is incremented to sequentially select different multiple blocks for erasure and verification. As shown in Fig. 2, there are row 0 to 15 for the memory blocks in a memory bank.

As per claims 3 and 11, Lee discloses the system of claim 2, wherein the operations to perform the erase and verify operation include generation of an erase pulse followed by a verify pulse for each block of the contiguous blocks prior to proceeding to a next block of the contiguous blocks, and termination of the erase and verify operation after erasure of the second block. See paragraphs 0034-0035, wherein the blocks are subsequently erased and verified and the first erase operation is terminated once all memory blocks are successfully erased.

As per claim 7, Lee discloses the system of claim 1, wherein the system is a solid-state drive. See paragraph 0005, wherein the memory is a flash memory which is a solid-state drive.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 5, 6, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US Pub. 20080025100).
As per claims 4 and 12, Lee discloses the memory device have a number of blocks, identification about the first block and the last block (See Fig. 2, wherein bank 0 has blocks 0 to block 15).
Lee does not particularly disclose the system of claim 1, wherein the operations to generate the set of initial parameters include: 
identification of the multiple blocks as entries in a list of blocks, the list having a number of blocks;
identification of a first block of the number of blocks to erase; and 
generation of a count limit equal to the number of blocks to erase.
Under KSR rationale, it would have been obvious to one of ordinary skill in the art to implement the system of Lee to include a known method of generating the initial parameters including the identification of list of blocks, identification of the first block to be erased and the last block to be erased aligning with the highest block number 15 (i.e. count limit) in order to arrive at predictable result as the current invention. In paragraphs 0028-0029 of Lee, it’s taught that the bank, block are selected and incremented in order to perform the erase verify operations. Therefore, it is readily obvious to one of ordinary skill in the art to set the first set of voltage, bank, and block row address to specify a starting point and ending point in performing the operation. The motivation of doing so is to improve system throughput by allow the operation to operate in-order since the row block address has to be incremented and the operation needs to end once all blocks are operated on. See MPEP 2143(I).

As per claims 5 and 13, Lee discloses the system of claim 4, wherein the operations to perform the erase and verify operation include: 
generation of an erase pulse followed by a verify pulse for each block of the list prior to proceeding to a next block of the list, beginning with the first block (See paragraph 0034, wherein a subsequent erase loop is applied to a memory block after erase-verify operation for the block is not successful);
increase of a count of a block counter, by one, after erasure and verification of each block (See paragraph 0029, wherein the block is incremented); and 
termination of the erase and verify operation on the multiple blocks when the count of the block counter is greater than the count limit (See paragraph 0035, wherein the process is terminated once all memory blocks are erased).

As per claim 6, Lee does not particularly disclose the system of claim 1, wherein the operations to generate the set of initial parameters include an identification of a chip erase operation with a start block in the sequential erasure and verification being block zero and an end block in the sequential erasure being a last block of the memory device.
Under KSR rationale, it would have been obvious to one of ordinary skill in the art to implement the system of Lee to include a known method of generating the initial parameters including the identifying the erase operation to perform the erase operation at the bank be selected by bank selector, the first block to be erased, and the last block to be erased in order to arrive at predictable result as the current invention. In paragraphs 0028-0029 of Lee, it’s taught that the bank, block are selected and incremented in order to perform the erase verify operations. Therefore, it is readily obvious to one of ordinary skill in the art for the memory device of Lee to receive and recognize a chip erase operation and to set the first set of voltage, bank, and block row address to specify a starting point in performing the erase operation. The motivation of doing so is to carry out the intended and predictable result of an erase and verify operation. See MPEP 2143(I). 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Park et al. (US Pub. 20170287564).
As per claim 8, Lee does not disclose the system of claim 1, wherein the system includes: 
a host operable to generate the command operatively received by the controller; and 
a communication interface coupled to the host and to the controller, the communication interface arranged for transmission of the command from the host to the controller.
Park et al. disclose a host operable to generate the command operatively received by the controller; and a communication interface coupled to the host and to the controller, the communication interface arranged for transmission of the command from the host to the controller. See Fig. 1, host connected to host interface 1130 of controller 1100 for performing the erase operation taught in paragraph 0022.
It would have been obvious to one having an ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lee to include the teaching of Park in order to arrive at the current invention. The motivation of doing so is to allow the host administrator to initiate the operation to the memory device.

Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Lee and further in view of Harari et al. (US Patent 5,418,752).
As per claim 15, Lee does not particularly disclose the system of claim 1, wherein the command to perform the erase and verify operation on the multiple blocks is a single command.
Harari et al. disclose the command to perform the erase and verify operation on the multiple blocks is a single command. See Fig. 4 and col. 6, lines 41-51, wherein a command is sent to erase a group of sectors, which are blocks as disclosed in col. 4, lines 60, and subsequently verifying the sectors without sending additional command to verify.
It would have been obvious to one having an ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lee to include the teaching of Harari et al. in order to arrive at the current invention. The motivation of doing so is to simplify the command operation and improve system throughput where the two operations (erase and very) are to be performed consecutively to each other.

As per claim 16, Harari et al. disclose the system of claim 15, wherein the single command includes an identification of the multiple blocks to be erased. See Fig. 4, step 5, wherein the command has indication of multiple tagged sectors (i.e. blocks) to be erased therefore the command has to include identification of only the tagged sectors to be erased.

As per claim 17, Harari et al. disclose the system of claim 15, wherein the single command includes associated control signals for erasing the multiple blocks without receiving further commands with respect to erasing the multiple blocks. See Fig. 4, step 5, wherein the command is for erasing the tagged blocks without further commands to erase said multiple blocks.

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lee and Park et al. and further in view of Harari et al. (US Patent 5,418,752).
As per claim 18, Lee does not particularly disclose the system of claim 1, wherein the command to perform the erase and verify operation on the multiple blocks is a single command.
Harari et al. disclose the command to perform the erase and verify operation on the multiple blocks is a single command. See Fig. 4 and col. 6, lines 41-51, wherein a command is sent to erase a group of sectors, which are blocks as disclosed in col. 4, lines 60, and subsequently verifying the sectors without sending additional command to verify.
It would have been obvious to one having an ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lee to include the teaching of Harari et al. in order to arrive at the current invention. The motivation of doing so is to simplify the command operation and improve system throughput where the two operations (erase and very) are to be performed consecutively to each other.

Allowable Subject Matter
As per claim 20, the prior art record does not disclose or suggest the limitation of claim 20 wherein the operations include operations to select the performance of the erase and verify operation on the multiple blocks by sequentially erasing and verifying each block of the multiple blocks from erase and verify options that include parallel erasure of the multiple blocks.

Response to Arguments
Applicant's arguments filed 04/29/2022 have been fully considered but they are not persuasive.
As per claims 1 and 9, the claims are amended to include a negative limitation. The negative recites what the claimed invention does not do. Therefore the limitation is met by the prior art since paragraph 0029 of Lee et al. disclose an operation where erase and verify are only performed on block 0 to block 15 without performing the operation on other blocks in the same operation.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thanh D. Vo whose telephone number is (571)272-0708. The examiner can normally be reached Monday-Friday (9:00AM-5:00PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald G. Bragdon can be reached on 571-272-4202. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Thanh D Vo/Examiner, Art Unit 2139 

/REGINALD G BRAGDON/Supervisory Patent Examiner, Art Unit 2139